DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after October 18, 2018, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 18, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 7 are rejected under 35 U.S.C 103 as being unpatentable over Saur et al. (US 20200363782 A1). 
Regarding claim 1, Saur teaches a dynamic reference deviation detecting method (Paragraphs 45 & 46; discloses reference deviation method) which is used for detecting a deviation of a dynamic reference coordinate system (reference coordinate system; paragraphs 3, 19, 32, 44, 45, 72, 92, 93, 96, 159, 167 & 176) the dynamic reference deviation detecting method comprising: 
figs. 3A- 9, paragraphs 6, 11, 84-90; discloses detecting marker array by optical position detection system in a coordinate system), wherein the coordinate detecting step is for driving an optical tracker (optical detection device; abstract, paragraphs 17, 18, 39, 44, 72, 75, & 159) to detect and record a first initial coordinate (first relative position; paragraph 186, 187, 190, 197, 198, 200 & 201) of a first optical sensing element (first marker group; paragraphs 177, 179, 184-186, & 189) and a second initial coordinate (second relative position; paragraphs 197, 198, 200 & 201) of a second optical sensing element (second marker group; paragraph 177) and the first initial coordinate (first relative position; paragraph 186, 187, 190, 197, 198, 200 & 201) and the second initial coordinate (second relative position; paragraphs 197, 198, 200 & 201) are determined according to the dynamic reference coordinate system (reference coordinate system; paragraphs 3, 19, 32, 44, 45, 72, 92, 93, 96, 159, 167 & 176); 
providing a first coordinate variation calculating step (The movement of the marker out of the initial position can be referred to as first position change [62]; also, [64]), wherein the first coordinate variation calculating step is for driving the optical tracker (optical detection device; abstract, paragraphs 17, 18, 39, 44, 72, 75, & 159) to continuously detect a first instantaneous coordinate (first defined position; paragraphs 122 & 123) of the first optical sensing element (first marker group; paragraphs 177, 179, 184-186, & 189), the first instantaneous coordinate (first defined position; paragraphs 122 & 123) is determined according to the dynamic reference coordinate system (reference coordinate system; paragraphs 3, 19, 32, 44, 45, 72, 92, 93, 96, 159, 167 & 176), and then the first coordinate variation calculating step  (paragraphs 62 & 64; discloses determining the first position change) is for driving a processor (processor; paragraph 137) to calculate a difference between first defined position; paragraphs 122 & 123) and the first initial coordinate (first relative position; paragraph 186, 187, 190, 197, 198, 200 & 201) to obtain a first difference value (first position change [62]); 
providing a second coordinate variation calculating step (a first control signal can be generated if the movable marker is moved from a first position into a second defined position; [123]), wherein the second coordinate variation calculating step is for driving the optical tracker (optical detection device; abstract, paragraphs 17, 18, 39, 44, 72, 75, & 159) to continuously detect a second instantaneous coordinate (second defined position; paragraph 123) of the second optical sensing element (second marker group; paragraph 177), the second instantaneous coordinate (second defined position; paragraph 123) is determined according to the dynamic reference coordinate system (reference coordinate system; paragraphs 3, 19, 32, 44, 45, 72, 92, 93, 96, 159, 167 & 176), and then the second coordinate variation calculating step is for driving the processor (processor; paragraph 137) to calculate a difference 25between the second instantaneous coordinate (second defined position; paragraph 123) and the second initial coordinate (second relative position; paragraphs 197, 198, 200 & 201) to obtain a second difference value (paragraph 123, discloses second position change);
Saur does not disclose providing a relative coordinate variation calculating step, wherein the relative coordinate variation calculating step is for driving the processor to calculate a difference between the first instantaneous coordinate and the second instantaneous coordinate to obtain a relative instantaneous difference value.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur to provide “the change of the relative position of said markers with respect to one another can also be detected in a simple and obtain a relative instantaneous difference value.  
Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur to determine relative initial difference value as a point of reference to accurately track first and second marker groups (first and second optical sensing elements). 
Saur also does not disclose then driving the processor to calculate a difference between the relative instantaneous difference value and the relative initial difference value to obtain a relative difference value; and providing a dynamic reference deviation determining step, wherein the dynamic reference deviation determining step  is for driving the processor to determine whether or not the dynamic reference coordinate system is deviated according to the first difference value, the second difference value  and the relative difference.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur to provide an additional tracking parameter reflecting constantly changing positions of respective marker groups taking into account their initial positions, i.e. relative difference value, and use this parameter along with the determined the first and the second difference values to further evaluate whether or not the dynamic reference coordinate system is deviated to improve accuracy. 

Regarding claim 7, Saur teaches a dynamic reference deviation detecting method (Paragraphs 45 & 46; discloses reference deviation method), which is used for detecting a deviation of a dynamic reference coordinate system (reference coordinate system; paragraphs 3, 19, 32, 44, 45, 72, 92, 93, 96, 159, 167 & 176), the dynamic reference deviation detecting method comprising: 
providing a coordinate detecting step (figs. 3A- 9, paragraphs 6, 11, 84-90; discloses detecting marker array by optical position detection system in a coordinate system), wherein the coordinate detecting step is for driving an optical tracker (optical detection device; abstract, paragraphs 17, 18, 39, 44, 72, 75, & 159) to detect and record a plurality of initial coordinates (relative positions, abstract, paragraphs 32, 35-37, 51, 54-56 & 186) of a plurality of optical sensing elements (markers, figs. 3A, 3B & 4B, abstract, paragraphs 6, 8-11, 31-38 & 82-88) and the initial coordinates (relative positions, abstract, paragraphs 32, 35-37, 51, 54-56 & 186) are determined according to the dynamic reference coordinate system (reference coordinate system; paragraphs 3, 19, 32, 44, 45, 72, 92, 93, 96, 159, 167 & 176); 
providing a coordinate variation calculating step (The movement of the marker out of the initial position can be referred to as first position change [62]; also, [64]), wherein the coordinate variation calculating step is for driving the optical tracker (optical detection device; abstract, paragraphs 17, 18, 39, 44, 72, 75, & 159) to continuously detect an instantaneous coordinate (paragraph 122 & 123; discloses defining the position of the markers) of each of the optical sensing elements (markers, figs. 3A, 3B & 4B, abstract, paragraphs 6, 8-11, 31-38 & 82-88), the instantaneous coordinate (paragraph 122 & 123; discloses defining the position of the markers) is determined according to the dynamic reference coordinate system (reference coordinate system; paragraphs 3, 19, 32, 44, 45, 72, 92, 93, 96, 159, 167 & 176), and then the coordinate variation calculating step is for driving a processor (processor; paragraph 137) to calculate a difference between each of the instantaneous coordinates (paragraph 122 & 123; discloses defining the position of the markers) and each of the initial coordinates (relative positions; abstract, paragraphs 32, 35-37, 51, 54-56 & 186) to obtain a plurality of difference values (position change; paragraphs 35, 36, 50-52, 57-60, 76, 77, 103 & 107), and each of the instantaneous coordinates (paragraph 122 & 123; discloses defining the position of the markers) is corresponding to each of the initial coordinates (relative positions; abstract, paragraphs 32, 35-37, 51, 54-56 & 186);
Saur does not disclose providing a relative coordinate variation calculating step, wherein the relative coordinate variation calculating step is for driving the processor to calculate a difference between two of the instantaneous coordinates to obtain a plurality of relative instantaneous difference values.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur to provide “the change of the relative position of said markers with respect to one another can also be detected in a simple and reliable manner. This in turn advantageously leads to a reliable and robust generation of the control signal” [0037], i.e. obtain a relative instantaneous difference value.  
Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur to determine relative initial difference value as a point of reference to accurately track the marker groups (optical sensing elements).

Saur also does not disclose then driving the processor to calculate a difference between each of the relative instantaneous difference values and each of the relative initial difference values to obtain a plurality of relative difference values; and 29providing a dynamic reference deviation determining step, wherein the dynamic reference deviation determining step is for 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur to provide an additional tracking parameter reflecting constantly changing positions of respective marker groups taking into account their initial positions, i.e. relative difference value, and use this parameter along with the determined the first and the second difference values to further evaluate whether or not the dynamic reference coordinate system is deviated to improve accuracy. 

Allowable Subject Matter
4.	Claims 2-6 & 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:   
	Regarding claim 2 & 8, the prior arts of record, alone or in combination, do not teach “providing an element disposing step, wherein the element disposing step is for disposing the first optical sensing element, the second optical sensing element and a reference element in a first sensing position, a second sensing position and a reference position, respectively, the reference element is corresponding to the dynamic reference coordinate system and is synchronously moved with the dynamic reference coordinate system, the first 26sensing position, the second sensing position and the reference position are different from each other, and the first optical sensing element, the second optical sensing element and the reference element are independent of each other” including all of the limitations of the base claim and any intervening claims.

	Claims 3, 4 and 9, 10 are objected for further limit to claim 2 and 8 respectively. 

Regarding claim 5, the prior arts of record, alone or in combination, do not teach “wherein, when the first difference value or the second difference value is greater than a first predetermined threshold value, and the relative difference value is greater than a second predetermined threshold value, the processor determines that the dynamic reference coordinate system is not deviated; and when the first difference value or the second difference value is greater than the first predetermined threshold value, and the relative difference value is smaller than or equal to the second predetermined threshold value, the processor determines that the dynamic reference coordinate system is deviated”  including all of the limitations of the base claim and any intervening claims.

Claim 6 is objected for further limit to claim 5.

Regarding claim 11, the prior arts of record, alone or in combination, do not teach “wherein, when one of the difference values is greater than a first predetermined threshold value, and one of the relative difference values is greater than a second predetermined threshold value, the processor determines that the dynamic reference coordinate system is not deviated, and the one of the difference values is corresponding to the one of the relative difference values; and when one of the difference values is greater than the first predetermined threshold value, and one of the relative difference values is smaller than or equal to the second predetermined threshold value, the processor determines 31that the dynamic reference coordinate system is deviated, and the one of the difference values is corresponding to the one of the relative difference values” including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, the prior arts of record, alone or in combination, do not teach
“a reference element corresponding to the dynamic reference coordinate system; the first optical sensing element disposed in a first sensing position of a target object; the second optical sensing element disposed in a second sensing position of the target object; the optical tracker configured to sense the first optical sensing element, the second optical sensing element and the reference element, wherein the optical tracker detects and records the first initial coordinate of the first optical sensing element and the second initial coordinate of the second optical sensing element, the optical tracker continuously detects the first instantaneous coordinate of the first optical sensing element and the second instantaneous coordinate of the second optical sensing element, and the first initial coordinate, the second initial coordinate, the first instantaneous coordinate and the second instantaneous coordinate are determined according to the dynamic reference coordinate system; and the processor electrically connected to the optical tracker, wherein the processor calculates the difference between the first instantaneous coordinate and the first initial coordinate to obtain the first difference value, the processor 32calculates the difference between the second instantaneous coordinate and the second initial coordinate to obtain the second difference value, the processor calculates the difference between the first instantaneous coordinate and the second instantaneous coordinate to obtain the relative instantaneous difference value, the processor calculates the difference between the first initial coordinate and the second initial coordinate to obtain the relative initial difference value, and then the processor calculates the difference between the relative instantaneous difference value and the relative initial difference value to obtain the relative difference value, and the processor determines whether or not the dynamic reference coordinate system is deviated according to the first difference value, the second difference value and the relative difference value” including all of the limitations of the base claim and any intervening claims.

	Claims 13, 14 and 15 are objected for further limit to claim 12.

Claim 16 is objected for further limit to claim 15.

Conclusion
This prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Syringe Needle Position and Deviation Correction Method in a Machine for the Automatic Preparation of Intravenous Medication (US 20170158360 A1) by Javier Rubio and Oriol Casanova disclose a method corrects the position and deviation of a syringe needle in a machine for automatically preparing intravenous medication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANA OWUSU ANSAH whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro, can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NANA OWUSU ANSAH/Examiner, Art Unit 2863    


/SON T LE/Primary Examiner, Art Unit 2863